            Case 1:19-cv-00040-REB Document 34 Filed 02/20/19 Page 1 of 3




Elijah M. Watkins, ISB No. 8977
E-mail: elijah.watkins@stoel.com
Wendy J. Olson, ISB No. 7634
E-mail: wendy.olson@stoel.com
Anna E. Courtney, ISB No. 9279
Email: anna.courtney@stoel.com
STOEL RIVES LLP
101 S. Capitol Blvd, Suite 1900
Boise, ID 83702
Telephone: (208) 389-9000
Fax: (208) 389-9040

Attorneys for Plaintiff Big Sky Scientific LLC


                              IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF IDAHO

BIG SKY SCIENTIFIC LLC,                                  Case No. 1:19-cv-00040-REB

                            Plaintiff,
                                                         PLAINTIFF’S NOTICE OF APPEAL
v.

IDAHO STATE POLICE, ADA
COUNTY, JAN M. BENNETTS, in her
official capacity as Ada County
Prosecuting Attorney,

                            Defendants.



         Notice is hereby given that Plaintiff Big Sky Scientific LLC appeals to the United

States Court of Appeals for the Ninth Circuit from the “Memorandum Decision and

Order Re: Plaintiff’s Motion for Preliminary Injunction (Docket No. 2),” entered in this

action on February 19, 2019 (Docket No. 32), and all adverse orders and rulings

embraced therein.


PLAINTIFF’S NOTICE OF APPEAL -                       1
100379493.1 0069061-00001
            Case 1:19-cv-00040-REB Document 34 Filed 02/20/19 Page 2 of 3




         DATED: February 20, 2019.

                                       STOEL RIVES LLP



                                       /s/ Elijah M. Watkins
                                       Elijah M. Watkins
                                       Wendy J. Olson
                                       Anna E. Courtney

                                       Attorneys for Plaintiff Big Sky Scientific LLC




PLAINTIFF’S NOTICE OF APPEAL -            2
100379493.1 0069061-00001
            Case 1:19-cv-00040-REB Document 34 Filed 02/20/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 20, 2019, I served a copy of the foregoing

PLAINTIFF’S NOTICE OF APPEAL on CM/ECF Registered Participants as reflected on the

Notice of Electronic Filing as follows:


Jan M. Bennetts                                        Via: CM/ECF Notification
Heather McCarthy
Ada County Prosecutor’s Office
200 W. Front Street, Room 3191
Boise, Idaho 83702
Telephone: 208-287-7700
Email: adacountyprosecutor@adaweb.net

Attorneys for State of Idaho, Idaho State Police
and Ada County

Merritt L. Dublin                                      Via: CM/ECF Notification
Deputy Attorney General
Criminal Law Division/Idaho State Police
700 S. Stratford Drive
Meridian, Idaho 83642
Telephone: 208-884-7050
Email: merritt.dublin@isp.idaho.gov

Attorneys for Idaho State Police



                                              /s/ Elijah M. Watkins
                                              Elijah M. Watkins




PLAINTIFF’S NOTICE OF APPEAL -                     3
100379493.1 0069061-00001
